By the Court.

Stephens, J.,
delivering the opinion.
The Judge below dissolved the injunction upon the ground, that the complainant had an adequate common law remedy. We do not think so. The ease made by the bill is, that the land was sold through a misapprehension, all the consequences of which to the defendant the complainant offers to repair ; and further, that the sale conveyed no title there being none in the defendant \afi. fa., and so the purchaser acquired only such title as would enable him to annoy the complainant, who is the true owner, without enabling him to recover the land — just such a title as ought to be suppressed by cancellation and injunction, remedies which can be furnished only in a Court of Equity.
Judgment reversed.